Case 1:20-cv-00247-DKW-KJM Document 69 Filed 09/21/20 Page 1 of 18           PageID #: 559




                     IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF HAWAI‘I


    MICHAEL DOYLE RUGGLES,                       Case No. 20-cv-00247-DKW-KJM

                 Plaintiff,                      ORDER GRANTING
                                                 DEFENDANTS’ MOTIONS TO
                                                 DISMISS WITH PARTIAL LEAVE
          v.                                     TO AMEND

    GOVERNOR DAVID IGE,
    INDIVIDUALLY AND IN HIS
    OFFICIAL CAPACITY AS
    GOVERNOR OF THE
    STATE OF HAWAI`I, ET AL.,

                 Defendants.


         On May 28, 2020, Michael Doyle Ruggles, proceeding pro se, filed a

   Complaint against sixteen defendants, including Hawai‘i state and county officials,

   eight licensed medical marijuana dispensaries, and United States Attorney General

   William Barr. Dkt. No. 1. Ruggles’ primary claim appears to be that the

   governmental defendants’ passage and enforcement of federal and state drug laws

   related to marijuana acquisition, possession, use, and distribution is

   unconstitutional and that defendants' conspiratorial conduct related to the same

   violates RICO. Id. Thirteen Defendants have moved to dismiss the Complaint.

   Dkt. Nos. 42, 43, 44, 58. As discussed below, the Court GRANTS the motions to

   dismiss WITH PARTIAL LEAVE TO AMEND.
Case 1:20-cv-00247-DKW-KJM Document 69 Filed 09/21/20 Page 2 of 18                PageID #: 560




                             RELEVANT BACKGROUND

         Plaintiff’s 71-page Complaint is difficult to follow. He appears to admit

   that he is a medical marijuana user who wishes to distribute marijuana to others in

   a fashion similar to what the medical marijuana dispensaries are licensed to do

   under state law. Because he is not able to do so as a result of the allegedly

   unconstitutional statutory and regulatory scheme created by Defendants, he asserts

   a 42 U.S.C. § 1983 claim against them for violating his Due Process and Equal

   Protection rights. Dkt. No. 1 at 12–15, 59. He also alleges Defendants' conduct

   violated the Racketeer Influenced and Corrupt Organizations Act (“RICO”). Id. at

   12–15.

         Plaintiff seeks a host of injunctions and other relief: (1) declaring

   unconstitutional Hawai‘i’s marijuana dispensary and asset forfeiture laws; (2)

   ordering all licensed marijuana dispensaries in the state to close; (3) prohibiting

   state and county officials from enforcing, or even training to enforce, the marijuana

   laws; (4) ordering forensic audits of several state agencies; and (5) appointing

   Department of Justice officials to investigate state offices responsible for

   promulgating and enforcing marijuana laws. Dkt. No. 1 at 68–70.

         Defendants Ige, Connors, Espinda, Case, and Anderson (“State Defendants”)

   and Defendants Roth and Ferreira (“County Defendants” and, collectively with

   State Defendants, “Government Defendants”) filed motions to dismiss on


                                             2
Case 1:20-cv-00247-DKW-KJM Document 69 Filed 09/21/20 Page 3 of 18            PageID #: 561




   August 4, 2020. Defendants TCG Retro Market I, LLC, Pono Life Sciences, LLC

   and Hawaiian Ethos, LLC also filed a motion to dismiss on August 4, 2020, while

   Defendants Manoa Botanicals, LLC and Maui Wellness Group, LLC filed a

   motion to dismiss on August 19, 2020 (collectively “Dispensary Defendants”).

   Defendants' motions collectively argue that Plaintiff fails to state a claim upon

   which relief may be granted either because his claims fail as a matter of law or

   because he fails to allege sufficient facts to support his claims.

         This Order now follows.

                               STANDARD OF REVIEW

   I.    Motion to Dismiss Under Rule 12(b)(6)

         Rule 12(b)(6) authorizes the Court to dismiss a complaint that fails “to state

   a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Rule

   12(b)(6) is read in conjunction with Rule 8(a), which requires “a short and plain

   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

   P. 8(a)(2). Pursuant to Ashcroft v. Iqbal, “[t]o survive a motion to dismiss, a

   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

   to relief that is plausible on its face.’” 556 U.S. 662, 678 (2009) (quoting Bell Atl.

   Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In addition, “the tenet that a court

   must accept as true all of the allegations contained in a complaint is inapplicable to

   legal conclusions.” Id.


                                              3
Case 1:20-cv-00247-DKW-KJM Document 69 Filed 09/21/20 Page 4 of 18                PageID #: 562




         Accordingly, “[t]hreadbare recitals of the elements of a cause of action,

   supported by mere conclusory statements, do not suffice.” Id. (citing Twombly,

   550 U.S. at 555). Rather, “[a] claim has facial plausibility when the plaintiff

   pleads factual content that allows the court to draw the reasonable inference that

   the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

   at 556). Factual allegations that only permit the court to infer “the mere

   possibility of misconduct” do not show that the pleader is entitled to relief as

   required by Rule 8(a)(2). Id. at 679.

  II.    Pro Se Status

         The Court liberally construes a pro se litigant’s filings. See Erickson v.

   Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106

   (1976)). “Unless it is absolutely clear that no amendment can cure the defect . . . a

   pro se litigant is entitled to notice of the complaint’s deficiencies and an

   opportunity to amend prior to dismissal of the action.” Lucas v. Dep’t of Corr., 66

   F.3d 245, 248 (9th Cir. 1995); see also Crowley v. Bannister, 734 F.3d 967, 977–

   78 (9th Cir. 2013). However, the Court cannot act as counsel for a pro se litigant

   or supply the essential elements of a claim, Pliler v. Ford, 542 U.S. 225, 231

   (2004); Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir.

   1982), and may deny leave to amend where amendment would be futile, see, e.g.,

   Leadsinger, Inc. v. BMG Music Pub., 512 F.3d 522, 532 (9th Cir. 2008).


                                              4
Case 1:20-cv-00247-DKW-KJM Document 69 Filed 09/21/20 Page 5 of 18               PageID #: 563




                                       DISCUSSION

         Construing Plaintiff’s complaint liberally, Plaintiff appears to make three

   claims against all sixteen defendants:

       RICO claim: pursuant to 18 U.S.C. § 1964(c), Plaintiff claims injury to his

         business or property through Defendants violation of § 1962 of RICO;

       Due Process claim: pursuant to the Fourteenth Amendment to the United

         States Constitution, Plaintiff claims Defendants deprived him of a right to

         acquire, possess, use, and distribute medical marijuana by enforcing federal

         and state drug and asset forfeiture laws; and

       Equal Protection claim: pursuant to the Fourteenth Amendment to the

         United States Constitution, Plaintiff claims Defendants violated the rights of

         Hawai‘i medical marijuana patients, including himself, to be treated equally

         to licensed marijuana dispensaries and individuals engaged in other medical

         treatments.

   Dkt. No. 1.

         Plaintiff asserts his prayer for relief on the latter two claims pursuant to 42

   U.S.C. § 1983. Id. at 3 (“bringing this civil 1983/RICO action”). As discussed

   below, Plaintiff’s claims either fail as a matter of law or he fails to plead sufficient

   factual allegations to state a plausible claim. See Iqbal, 556 U.S. at 678.




                                              5
Case 1:20-cv-00247-DKW-KJM Document 69 Filed 09/21/20 Page 6 of 18                 PageID #: 564




   I.     RICO Claim

          To make out a civil RICO claim, a plaintiff must plead “(1) conduct (2) of

   an enterprise (3) through a pattern (4) of racketeering activity (known as ‘predicate

   acts') (5) causing injury to plaintiff's business or property.” Living Designs, Inc. v.

   E.I. Dupont de Nemours & Co., 431 F.3d 353, 361 (9th Cir. 2005) (citations and

   internal quotation marks omitted); see also 18 U.S.C. § 1964(c). An exclusive list

   of “racketeering activities” is established at 18 U.S.C. § 1961(1).

          A.    RICO Claims Against Government Defendants

          As an initial matter, all RICO claims against the Government Defendants in

   their official capacities must be dismissed with prejudice.1 A claim against a

   government official “in his official capacity ‘is, in all respects other than name, to

   be treated as a suit against the entity.’” Melendres v. Arpaio, 784 F.3d 1254, 1260

   (9th Cir. 2015) (quoting Kentucky v. Graham, 473 U.S. 159, 166 (1985)). And

   government entities are “‘incapable of forming the malicious intent’ necessary to

   support a RICO action.” Pedrina v. Chun, 97 F.3d 1296, 1300 (9th Cir. 1996)

   (quoting Lancaster Cnty. Hosp. v. Antelope Valley Hosp., 940 F.2d 397, 404 (9th




   1
    This includes United States Attorney General William Barr; Hawai‘i Governor David Ige;
   Hawai‘i Attorney General Clare Connors; Hawai‘i Department of Public Safety Director Nolan
   Espinda; Hawai‘i Department of Land and Natural Resources Director Suzanne Case; Hawai‘i
   Department of Health Director Bruce Anderson; Hawai‘i County Prosecuting Attorney Mitch
   Roth; and Chief of Hawai‘i Police Paul Ferreira.
                                                6
Case 1:20-cv-00247-DKW-KJM Document 69 Filed 09/21/20 Page 7 of 18                          PageID #: 565




   Cir. 1991)).2 As such, all RICO claims against Government Defendants in their

   official capacities are dismissed with prejudice.3

          Plaintiff has failed to plead facts sufficient to infer that the Government

   Defendants, in their individual capacities, engaged in racketeering activities.4

   Despite Plaintiff’s repeated use of the word “racketeering” in his Complaint, the

   conduct he alleges the Government Defendants engaged in is the passage and

   enforcement of laws aimed at regulating the acquisition, possession, use, and

   distribution of marijuana.5 See e.g., Dkt. No. 1 at 16 (claiming racketeering by

   keeping marijuana classified as a Schedule 1 controlled substance); 28, 36 (by

   regulating distribution of marijuana); 30 (by drafting administrative rules).

   Plaintiff states this clearly: “[a]ll of the injuries suffered by the Plaintiff in these

   numbered paragraphs were directly caused by the actions of the GOVERNMENT



   2
     Plaintiff cites Pelfresne v. Vill. Of Rosemont, 22 F. Supp. 2d 756, 761–62 (N.D. Ill. 1998) as
   contradicting the Pedrina court’s holding. See Dkt. No. 59 at 12–14. Whatever the law may be
   in the Seventh Circuit, law in this Circuit precludes Plaintiff’s RICO claims against Government
   Defendants in their official capacities.
   3
     Plaintiff’s RICO claims against the Hawai‘i Governor, the Hawai‘i Attorney General, and the
   Hawai‘i Department of Health Director in their official capacities were dismissed on the same
   grounds in Ruggles v. Governor David Ige, etc., et al., 2017 WL 427498 (D. Haw. 2017).
   4
     Because failure to satisfy this element sinks Plaintiff’s claim, analysis of the other elements is
   unnecessary. See Living Designs, Inc., 431 F.3d at 361. In preparing any amendment,
   however, Plaintiff should be mindful of each of the RICO elements outlined above.
   5
     In an attempt to establish Defendants engaged in “racketeering activity,” Plaintiff claims the
   racketeering included obstructing interstate commerce by “robbery and extortion and/or by
   threats of physical violence or fear of injury, under color of official right, in violation of 18
   U.S.C. § 1951.” Dkt. No. 1 at 37. But Plaintiff pleads no facts other than the enforcement of
   federal and state drug and asset forfeiture laws in the abstract to support this legal conclusion.
   See id.; see also Bell Atl. Corp., 550 U.S. at 570 (“the tenet that a court must accept as true all of
   the allegations contained in a complaint is inapplicable to legal conclusions”).
                                                     7
Case 1:20-cv-00247-DKW-KJM Document 69 Filed 09/21/20 Page 8 of 18             PageID #: 566




   DEFENDANTS creating and enforcing unconstitutional statutes and administrative

   rules.” Id. at 59.

         The creation and enforcement of statutes and administrative rules—even

   those that may later be found unconstitutional—do not constitute predicate acts

   upon which a RICO claim may rest. See 18 U.S.C. §§ 1961(1), 1962. And as

   Plaintiff alleges no facts supporting an inference that the Government Defendants

   engaged in any other predicate acts, the Court does not find any support for

   Plaintiff's RICO claim against them in their individual capacities. Because this

   defect may (theoretically) be cured by amendment, all RICO claims against the

   Government Defendants in their individual capacities are dismissed without

   prejudice.

         B.     RICO Claims Against Dispensary Defendants

         Similarly, Plaintiff fails to allege specific facts demonstrating that any of the

   Dispensary Defendants engaged in predicate acts subjecting them to RICO

   liability. Plaintiff’s allegations against the Dispensary Defendants amount to little

   more than a recitation of their status as licensed medical marijuana dispensaries

   under Hawai‘i law. Dkt. No. 1 at 34 (dispensaries can grow more and larger

   marijuana plants than private growers); 35 (they can acquire marijuana from each

   other and approved sources); 38 (they struggled to comply with Hawai‘i marijuana

   laws); 48 (they were issued licenses to operate).


                                             8
Case 1:20-cv-00247-DKW-KJM Document 69 Filed 09/21/20 Page 9 of 18              PageID #: 567




         In an apparent attempt to allege that the Dispensary Defendants did

   something akin to “racketeering activity,” Plaintiff states they used “their offices

   and the mail (and internet) to promote and sell [marijuana].” Id. at 49–50, 59.

   How promoting a state-licensed business amounts to illegal or even unethical

   conduct, much less racketeering, is not evident. The same is true of Plaintiff’s

   allegation that the State, together with the “Dispensary Defendants[,]

   unconstitutionally threatened certain retailers [with prosecution for] selling certain

   [marijuana] products” without a license. Dkt. No. 1 at 58. Plaintiff offers no

   authority for the proposition that attempting to halt the illegal sale of controlled

   substances amounts to racketeering.

         Plaintiff also fails to allege facts showing the Dispensary Defendants

   constitute an “enterprise” under RICO, see 18 U.S.C. § 1961(a)(4), or injured “his

   business or property,” entitling him to relief, see 18 U.S.C. § 1964(c). Thus, all

   RICO claims against the Dispensary Defendants are dismissed. Because this

   defect too may (theoretically) be cured by amendment, the dismissal is without

   prejudice.

   II.   42 U.S.C. § 1983 Claim

         To establish a 42 U.S.C. § 1983 claim, plaintiffs must plead “(1) the

   defendants acting under color of state law (2) deprived plaintiffs of rights secured

   by the Constitution or federal statutes.” Williams v. California, 764 F.3d 1002,


                                              9
Case 1:20-cv-00247-DKW-KJM Document 69 Filed 09/21/20 Page 10 of 18                         PageID #:
                                    568



 1009 (9th Cir. 2014) (citing Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir.

 1986)) (internal quotation marks omitted). Here, Plaintiff alleges Defendants

 violated his rights to Due Process and Equal Protection. E.g., Dkt. No. 1 at 58.

 Plaintiff fails to state a claim upon which relief can be granted on either theory.

        Generally, state officials may not be sued in their official capacities under 42

 U.S.C. § 1983 because such suits are equivalent to suits against the State itself, and

 States are not "persons" subject to suit under Section 1983. Will v. Michigan

 Dep’t of State Police, 491 U.S. 58, 71 (1989); Flint v. Dennison, 488 F.3d 816,

 824–25 (9th Cir. 2007). However, there is “one vital exception” to this general

 rule: when state officials are sued for prospective injunctive relief, a 42 U.S.C.

 § 1983 suit against them in their official capacities may lie. Flint, 488 F.3d at 825

 (citing Will, 491 U.S. at 71 n.10). As Plaintiff seeks only prospective injunctive

 relief, see Dkt. No. 1 at 68–70, the Court considers his 42 U.S.C. § 1983 claims

 against State Defendants in both their individual and official capacities.6




 6
  This includes United States Attorney General William Barr. While federal officials are
 typically immune from suit under 42 U.S.C. § 1983, “[i]t is well settled that federal officials sued
 in their official capacity are subject to injunctive relief under § 1983 if they ‘conspire with or
 participate in concert with state officials who, under color of state law, act to deprive a person of
 protected rights.’” Cabrera v. Martin, 973 F.2d 735, 741–42 (9th Cir. 1992) (quoting Scott v.
 Rosenberg, 702 F.2d 1263, 1269 (9th Cir. 1983)). Such conspiracy, while perhaps without
 sufficient factual basis, is at least alleged here.
                                                  10
Case 1:20-cv-00247-DKW-KJM Document 69 Filed 09/21/20 Page 11 of 18                        PageID #:
                                    569



        A.      Due Process

        Liberally construing the Complaint, it appears Plaintiff bases his Section

 1983 claim on an alleged constitutional right to the unfettered access to medical

 marijuana. Dkt. No. 1 at 24, 26, 68; see also Dkt. No. 61 at 4 (“[s]urely a sick

 person’s right to choose to use a medicine[, marijuana,] legally allowed in his State

 qualifies as a fundamental right”).7

        As Defendants point out, however, no such right is recognized under the

 Constitution. See Raich v. Gonzales, 500 F.3d 850, 867, 869 (9th Cir. 2007). In

 Raich, the Ninth Circuit was presented squarely with the question of whether the

 right “to use marijuana to preserve bodily integrity, avoid intolerable pain, and

 preserve life” was fundamental and thus a substantive Due Process right protected

 by the United States Constitution. Id. at 864. The court held it is not. Id. at 867

 (“federal law does not recognize a fundamental right to use medical marijuana”);

 see also United States v. Christie, 825 F.3d 1048, 1065–66 (9th Cir. 2016)

 (denying due process challenge to marijuana’s classification as a Schedule I

 controlled substance).8 Whether public sentiment and state laws regarding


 7
   Plaintiff's contention is not crystal clear because he also alleges the contrary. Dkt. No. 60 at
 13–14 (“Plaintiff is not claiming he has a constitutional right to medical [marijuana]”). If access
 to medical marijuana, however, is not the constitutional or statutory right on which Plaintiff
 bases his Section 1983 claim, then the alleged fundamental right is not present in the Complaint,
 and Plaintiff's Due Process claim may not proceed for that reason.
 8
   The Court notes that Raich involved a plaintiff seeking access to medical marijuana in
 compliance with California state law. Raich, 500 F.3d at 854–57. The issue was whether
 plaintiffs’ rights under the state law allowing controlled medical use of marijuana established a
 fundamental right to medical marijuana and immunized plaintiffs from criminal liability under
                                                 11
Case 1:20-cv-00247-DKW-KJM Document 69 Filed 09/21/20 Page 12 of 18                          PageID #:
                                    570



 marijuana as a medical treatment have evolved since Raich is irrelevant. As the

 Ninth Circuit has ruled on this precise issue, this Court is bound by it.9

        As a result, Plaintiff's Section 1983 claims, premised on Defendants’ alleged

 violations of Plaintiff’s Due Process right to the unfettered access to medical

 marijuana, are dismissed with prejudice because amendment would be futile.

        B.      Equal Protection

        “To state a claim for violation of the Equal Protection Clause, a plaintiff

 must show that the defendant acted with an intent or purpose to discriminate

 against him based upon his membership in a protected class.” Serrano v. Francis,

 345 F.3d 1071, 1082 (9th Cir. 2003) (citation omitted). Where the identified class

 is not “protected,” any regulation treating that class differently “need only be

 rationally related to legitimate legislative goals to pass constitutional muster.” Lee

 v. City of Los Angeles, 250 F.3d 668, 687 (9th Cir. 2001) (citing City of Cleburne

 v. Cleburne Living Ctr., 473 U.S. 432, 440 (1985)) (internal quotation marks




 the Controlled Substances Act (either because it was generally unconstitutional or as applied to
 plaintiffs). Id. Here, Plaintiff is not asserting a right to medical marijuana in compliance with
 Hawai‘i state law, but unfettered access to medical marijuana. See generally, Dkt. No. 1. As
 such, the asserted right here is on even shakier footing than that raised in Raich.
 9
   Plaintiff tries to cleverly couch his asserted right in other fundamental rights. Dkt. No. 1 at 34,
 68 (right to assemble by allowing medicinal marijuana patients to transfer marijuana among
 themselves); 64 (right to be “free from persecution and incarceration over a plant”); 64, 68 (right
 to be free from corruption in government offices); 65 (right to be secure in one’s home without
 “a military task force coming out of the sky to count a patient’s ten (10) [marijuana] plants”); 65
 (right of patients to travel with their medical marijuana). But just as the Ninth Circuit in Raich
 found the plaintiff’s “careful statement” did not “narrowly and accurately reflect the right” at
 issue, so too does the Court find here. See 500 F.3d 850, 864 (9th Cir. 2007).
                                                  12
Case 1:20-cv-00247-DKW-KJM Document 69 Filed 09/21/20 Page 13 of 18             PageID #:
                                    571



 omitted). Rational basis review is a highly deferential standard. See Heller v.

 Doe by Doe, 509 U.S. 312, 320–21 (1993). “A statute is presumed constitutional,

 and ‘[t]he burden is on the one attacking the legislative arrangement to negative

 every conceivable basis which might support it.’” Id. at 320 (quoting Lehnhausen

 v. Lake Shore Auto Parts Co., 410 U.S. 356, 364 (1973)).

       Plaintiff raises one class of individuals—Hawaiian medical marijuana

 patients—whom he alleges are treated differently from two other groups. E.g.,

 Dkt. No. 1 at 37–38, 67. First, he alleges this class is subject to acquisition,

 growth, possession, purchase, and distribution restrictions to which licensed

 medical marijuana dispensaries in the state are not. See id. at 67 (asking for

 “patients” to be “treated the same as dispensary owners”). Second, he alleges this

 class cannot travel with medical marijuana as freely as other patients can travel

 with their prescribed medications. Dkt. No. 1 at 37–38.

       Medical marijuana users do not comprise a constitutionally protected class.

 Wilson v. Lynch, 835 F.3d 1083, 1098 (9th Cir. 2016). As such, rational basis

 review applies. See Lee, 250 F.3d at 687. This Court need not conduct such a

 review in the first instance, despite its evident outcome, as other courts have

 already done so. For instance, a rational basis for designating marijuana a

 Schedule I controlled substance and, thus, restricting its possession, use, and

 distribution, was expressly declared by the Supreme Court in Gonzales v. Raich,


                                           13
Case 1:20-cv-00247-DKW-KJM Document 69 Filed 09/21/20 Page 14 of 18                         PageID #:
                                    572



 545 U.S. 1 (2005); see also United States v. Rogers, 549 F.2d 107, 108 (9th Cir.

 1976) (rejecting argument laws regulating marijuana were irrational); United States

 v. Pickard, 100 F. Supp. 3d 981, 1005–06 (E.D. Cal. 2015) (collecting cases

 finding same).

        As to Plaintiff’s claims to disparate treatment under Hawai‘i’s marijuana

 dispensary laws, regulation of the use and distribution of medication has been held

 to be rationally related to a legitimate state interest in public health. See

 Carnohan v. U.S., 616 F.2d 1120, 1122 (9th Cir. 1980) (“Constitutional rights of

 privacy and personal liberty do not give individuals the right to obtain [medication]

 free of the lawful exercise of government police power”); see also United States v.

 Cannabis Cultivator’s Club, 1999 WL 111893, *1 (N.D. Cal. 1999) (applying

 Carnohan and holding patients “do not have a constitutional right to obtain

 [medical] marijuana . . . free of government police power”).

        Thus, Plaintiff’s claims premised on Defendants’ alleged violations of his

 Equal Protection rights are dismissed with prejudice because amendment would be

 futile.10


 10
   Plaintiff references his 2015 arrest and prosecution for marijuana distribution-related offenses.
 Dkt. No. 1 at 60–62. Plaintiff appears to reference this as an illustration of how medical
 marijuana patients have been “persecuted,” and not as support for a stand-alone selective
 prosecution claim. Thus, the Court does not address it as such, but notes any claim related to
 that episode is likely timed barred. See Pele Def. Fund v. Party, 837 P.2d 1247, 1259 (Haw.
 1992) (declaring a two-year statute of limitations for 42 U.S.C. § 1983 claims); see also HAW.
 REV. STAT. § 657-7 (2020). In addition, Plaintiff’s repeated references to similarly situated
 persons being prosecuted for marijuana-related offenses severely weakens any selective
 prosecution claim he may bring. See Dkt. No. 1 at 13, 57, 63–64.
                                                 14
Case 1:20-cv-00247-DKW-KJM Document 69 Filed 09/21/20 Page 15 of 18                        PageID #:
                                    573



 III.   Preliminary Injunction Requests

        Construing Plaintiff’s complaint liberally, he appears to be petitioning the

 court for two preliminary injunctions in addition to other relief. Dkt. No. 1 at 11

 (“Plaintiff demands Expedited Injunctions due to the ongoing irreparable injury to

 created class”). Specifically, Plaintiff requests: “IMMEDIATE” closure of all

 eight licensed medical marijuana dispensaries in Hawai‘i; and “IMMEDIATE

 INJUNCTIONS” forbidding state law enforcement from receiving grants related to

 and engaging in enforcement of state and federal marijuana laws. Id. at 68–69.

 The Court DENIES both requests.

        “A preliminary injunction is an extraordinary remedy never awarded as of

 right.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citations

 omitted). For a Court to grant a preliminary injunction, a plaintiff must establish:

 (1) likely success on the merits; (2) likelihood of irreparable injury absent the

 injunction; (3) the balance of equities tip in his favor; and (4) the injunction is in

 the public interest. All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th

 Cir. 2011) (citing Winter, 555 U.S. at 20). The Court need look no further than

 the first factor to deny all injunctive relief. Because, as detailed above, Plaintiff

 has failed to state any claim for which relief can be granted, he cannot establish a

 likelihood of success on the merits.11 All preliminary injunctive relief is DENIED.


 11
  The Court additionally notes, with regard to Plaintiff’s request to order the closure of medical
 marijuana dispensaries, that Plaintiff admits such an order would be against the public interest.
                                                 15
Case 1:20-cv-00247-DKW-KJM Document 69 Filed 09/21/20 Page 16 of 18                        PageID #:
                                    574



        Finally, Plaintiff’s request that this Court dictate how governments prioritize

 their law enforcement efforts offends traditional separation of powers principles.

 Chadha v. Immigration and Naturalization Serv., 634 F.2d 408, 421 (9th Cir.

 1980) (“[t]he Supreme Court has placed it beyond dispute that the doctrine of

 separation of powers is vital for constitutional government”) (citations omitted).

 Plaintiff complains that the Dispensary Defendants are not prosecuted for breaking

 federal marijuana laws, e.g., Dkt. No. 1 at 33, 49, and likewise receive a pass from

 the state, which chooses to enforce marijuana laws only as against individual

 offenders, id. at 13, 57, 63–64. Because these grievances are not remediable by

 this Court, see Nixon v. United States, 418 U.S. 683, 693 (1974) (“the Executive

 Branch has exclusive authority and absolute discretion to decide whether to

 prosecute a case”); Schlesinger v. Reservists Comm. To Stop the War, 418 U.S.

 208, 225 (1974) (acknowledging a longstanding reluctance of the federal courts to

 entertain “generalized grievances about the conduct of government”) (citations and

 internal quotation marks omitted), they may not be part of this or any amended

 complaint.




 Dkt. No. 1 at 68 (Dispensary Defendants “are providing a necessary service” to patients
 prescribed medical marijuana who cannot grow it themselves).
                                               16
Case 1:20-cv-00247-DKW-KJM Document 69 Filed 09/21/20 Page 17 of 18            PageID #:
                                    575



                                   CONCLUSION

       The motions to dismiss, Dkt. Nos. 42, 43, 44, and 58, are GRANTED, such

 that the following claims are DISMISSED WITH PREJUDICE and WITHOUT

 LEAVE TO AMEND:

       1.     RICO claims against Government Defendants in their official

              capacities.

       2.     Due Process claims against all Defendants.

       3.     Equal Protection claims against all Defendants.

      The motions to dismiss are GRANTED WITHOUT PREJUDICE and WITH

 LEAVE TO AMEND as to the following:

       1.     RICO claims against Government Defendants in their individual

              capacities.

       2.     RICO claims against Dispensary Defendants.

       Plaintiff may not incorporate any part of the original Complaint, Dkt. No. 1,

 in any amended complaint he may file. In addition, in the amended complaint,

 Plaintiff must allege all claims that he seeks to pursue in this case. To the extent

 any claims are not alleged or re-alleged in an amended complaint, they may be

 deemed voluntarily dismissed. See Lacey v. Maricopa Cnty., 693 F.3d 896, 928

 (9th Cir. 2012) (stating that claims dismissed with prejudice need not be re-alleged




                                          17
Case 1:20-cv-00247-DKW-KJM Document 69 Filed 09/21/20 Page 18 of 18         PageID #:
                                    576



 in an amended complaint to preserve them for appeal, but claims that are

 voluntarily dismissed are considered waived if they are not re-pled).

       Plaintiff may have until October 5, 2020 to file an amended complaint to the

 extent allowed herein. The Court cautions Plaintiff that failure to file an

 amended complaint by October 5, 2020 may result in the dismissal of this case

 without further notice.

       IT IS SO ORDERED.

       Dated: September 21, 2020 at Honolulu, Hawai‘i.




  Michael Doyle Ruggles v. Governor David Ige, Individually and in his Official
  Capacity as Governor of the State of Hawai’i, et al.; Civil No. 20-00247-DKW-
  KJM; ORDER GRANTING DEFENDANTS’ MOTIONS TO DISMISS
  WITH PARTIAL LEAVE TO AMEND.



                                          18
